 16-13585-smb   Doc 50-1    Filed 11/28/18 Entered 11/28/18 13:55:14   Exhibit   Pg
                                         1 of 6


                           PROPOSED NOTICE OF BAR DATE




                                         1
  
 16-13585-smb               Doc 50-1        Filed 11/28/18 Entered 11/28/18 13:55:14             Exhibit       Pg
                                                         2 of 6


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------------------X
     In re:

     GOD’S CHARIOTS TO THE HEAVENLY                                        Case No.: 16-13585 (SMB)
     HIGHWAY INC.,                                                         Chapter 11

                                           Debtor.
     ------------------------------------------------------X

                     NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF
                         CLAIM ON OR BEFORE JANUARY ___, 2019

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST GOD’S CHARIOTS TO THE
HEAVENLY HIGHWAY INC., THE DEBTOR

              The United States Bankruptcy Court for the Southern District of New York has entered an

     Order establishing January ___, 2019 (the “Bar Date”) as the last date for each person or entity

     (including individuals, partnerships, corporations, joint ventures, trusts and governmental units) to file

     a proof of claim against the Debtor listed above (the “Debtor”).

              The Bar Date and the procedures set forth below for filing proofs of claim apply to all claims

     against the Debtor that arose prior to December 27, 2016, the date on which the Debtor commenced its

     case under chapter 11 of the United States Bankruptcy Code, except for claims listed in Section 4

     below that are specifically excluded from the Bar Date filing requirement.

     1.       WHO MUST FILE A PROOF OF CLAIM

              You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtor or to share in

     distributions from the Debtor’s bankruptcy estates if you have a claim that arose prior to December 27

     2016 (the “Filing Date”), and it is not one of the types of claim described in Section 4 below. Claims

     based on acts or omissions of the Debtor that occurred before the Filing Date must be filed on or prior

     to the Bar Date, even if such claims are not now fixed, liquidated or certain or did not mature or

     become fixed, liquidated or certain before the Filing Date.

              Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

     means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,


                                                               2
  
 16-13585-smb            Doc 50-1       Filed 11/28/18 Entered 11/28/18 13:55:14               Exhibit        Pg
                                                     3 of 6


     unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,

     or unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives rise

     to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,

     contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

     2.      WHAT TO FILE

             Your filed proof of claim must conform substantially to Official Form No. 410; a case-

     specific proof of claim form accompanies this notice. Additional proof of claim forms may be obtained

     at www.uscourts.gov/forms/bankruptcy-forms.]

             All proof of claim forms must be signed by the claimant or, if the claimant is not an

     individual, by an authorized agent of the claimant. It must be written in English and be denominated in

     United States currency. You should attach to your completed proof of claim any documents on which

     the claim is based (if voluminous, attach a summary) or an explanation as to why the documents are

     not available.

     3.       WHEN AND WHERE TO FILE

             Except as provided for herein, all proofs of claim must be filed so as to be received on or

     before JANUARY [        ], 2019 at the following address:

            IF DELIVERED BY HAND DELIVERY, U.S. PPOSTAL SERVICE
            MAIL OR OVERNIGHT DELIVERY:

                           United States Bankruptcy Court
                           Southern District of New York
                           One Bowling Green
                           Room 534
                           New York, NY 10004-1408

             Proofs of claim will be deemed filed only when received at the addresses listed above or filed

     electronically on or before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy

     or electronic mail transmission.

             Except as provided for herein, all proofs of claim must be filed so as to be received on or

     before January ____, 2019.

                                                         3
  
 16-13585-smb             Doc 50-1      Filed 11/28/18 Entered 11/28/18 13:55:14                Exhibit     Pg
                                                     4 of 6


             Attorneys (with full access accounts) and employees of institutional creditors (with limited

     access accounts) should file proofs of claim electronically on the Court’s Case Management/Electronic

     Case File (CM/ECF) system.

             Those without accounts to the CM/ECF system may create and electronically file their proofs

     of claim through the “File A Proof of Claim” link on the Court’s website, www.nysb.uscourts.gov,

     or by mailing or delivering the original proof of claim to the Court at the address provided below:

                      United States Bankruptcy Court
                      Southern District of New York
                      One Bowling Green, Room 534
                      New York, New York 10004-1408


             Proofs of claim will be deemed filed only when received by the Bankruptcy Court on or before

     the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or electronic mail

     transmission.


     4.       CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

              You do not need to file a proof of claim on behalf of a claim on or prior to the [applicable] Bar
              Date if the claim falls into one of the following categories:

              (a)       Any claim that has already been asserted in a proof of claim against the Debtor with
                        the Clerk of the Bankruptcy Court for the Southern District of New York in a form
                        substantially similar to Official Bankruptcy Form No. 410;

              (b)       Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the
                        claim is not scheduled as “disputed,” “contingent,” or “unliquidated” and (ii) the
                        claimant does not disagree with the amount, nature and priority of the claim as set
                        forth in the Schedules;

              (c)       Any claim that previously been allowed by Order of the Court;

              (d)       Any claim that has been paid in full by the Debtor;

              (e)       Any claim for which a different deadline has previously been fixed by this Court;

              (f)       Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy Code as an
                        expense of administration of the Debtor’s estate.

             This Notice is being sent to many persons and entities that have had some relationship with,



                                                          4
  
 16-13585-smb             Doc 50-1         Filed 11/28/18 Entered 11/28/18 13:55:14                Exhibit      Pg
                                                        5 of 6


     or have done business with, the Debtor but may not have an unpaid claim against the Debtor. The

     fact that you have received this Notice does not mean that you have a claim or that the Debtor or the

     Court believes that you have a claim against the Debtor.

     5.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              If you have a claim arising out of the rejection of an executory contract or unexpired lease as

     to which the order authorizing such rejection is dated on or before [November ___, 2018], the date of

     entry of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has a

     claim arising from the rejection of an executory contract or unexpired lease, as to which the order is

     dated after the date of entry of the Bar Order, you must file a proof of claim with respect to such

     claim by the date fixed by the Court in the applicable order authorizing rejection of such contract or

     lease.

     6.        CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR DATE

              ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE REQUIREMENTS

     OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT FAILS TO TIMELY FILE

     A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE TREATED AS A CREDITOR

     WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING ON ANY PLAN OF

     REORGANIZATION FILED IN THESE CASES AND PARTICIPATING IN ANY DISTRIBUTION

     IN THE DEBTOR’ CASES ON ACCOUNT OF SUCH CLAIM.

     7.        THE DEBTOR’S SCHEDULES AND ACCESS THERETO

              You may be listed as the holder of a claim against the Debtor in the Debtor’s Schedules of

     Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired Leases (collectively, the

     “Schedules”).

              If you rely on the Debtor’s Schedules, it is your responsibility to determine that the claim is

     accurately listed in the Schedules.

              As set forth above, if you agree with the nature, amount and status of your claim as listed in

                                                           5
  
 16-13585-smb            Doc 50-1       Filed 11/28/18 Entered 11/28/18 13:55:14                  Exhibit        Pg
                                                     6 of 6


     the Debtor’s Schedules, and if your claim is not described as “disputed,” “contingent,” or

     “unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of claim,

     you must do so before the Bar Date in accordance with the procedures set forth in this Notice.

             Copies of the Debtor’s Schedules are available for inspection on the Court’s Internet Website

     at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to Electronic

     Court Records (“PACER”) are required to access this information and can be obtained through the

     PACER Service Center at http://www.pacer.gov. Copies of the Schedules may also be examined

     between the hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office of the Clerk of the

     Bankruptcy Court, One Bowling Green, Room 534, New York, New York 10004-1408. Copies of the

     Debtor’ Schedules may also be obtained by written request to Debtor’ counsel at the address and

     telephone number set forth below.

             A holder of a possible claim against the Debtor should consult an attorney regarding

     any matters not covered by this notice, such as whether the holder should file a proof of claim.

Dated: New York, New York                                      BY ORDER OF THE COURT
       November ___, 2018


     /s/Anthony M. Vassallo, Esq.
     COUNSEL FOR THE DEBTOR AND
     DEBTOR IN POSSESSION

     LAW OFFICE OF ANTHONY M. VASSALLO
     305 Fifth Avenue
     Brooklyn, NY 11215
     Tel. (347) 464-8277
     Fax (866) 334-9752
     info@amvasslaw.com




                                                          6
  
